Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 14, 2018

                                     No. 04-18-00721-CV

                     HARVEY V. RISIEN, LLC and Harvey V. Risien,
                                    Appellants

                                               v.

 MISSARK INVESTMENTS GP, LLC, Missark Investments LP, JH Design LP, and GM GP
                          Management, LLC,
                              Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15535
                        Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
      The parties’ agreed motion to correct the reporter’s record is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court